STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

ANNUAL INCENTIVE PLAN FOR CERTAIN EXECUTIVES

AS AMENDED AND RESTATED IN DECEMBER 2008

1. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

Code – shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and any final Treasury Regulations promulgated thereunder. All
citations to sections of the Code are to such sections as they may from time to
time be amended or renumbered.

Committee – shall mean a committee comprised solely of two or more members of
the Board of Directors of the Company, each of whom is an “outside director”
within the meaning of Code section 162(m) and a “Non-Employee Director” within
the meaning of Rule 16b-3 under the Exchange Act.

Company – shall mean Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation.

Deferred Share Account — shall mean a book reserve maintained by the Company for
the purpose of measuring the amount payable to a Participant with respect to the
deferred portion of the Participant’s bonus payment for a Performance Period.

Designated Beneficiary — shall mean the person or persons entitled to receive
the remaining Distributable Balance in a Participant’s Deferred Share Account at
the Participant’s death.

Disability – shall have the same meaning as in Code section 409A(a)(2)(C).

Distributable Balance -shall mean the vested portion of a Participant’s Deferred
Share Account that is distributable to the Participant on the Distribution Date
(as defined in subsection 5.4), as adjusted for deemed investment returns
pursuant to subsection 5.2.

Exchange Act — shall mean the Securities Exchange Act of 1934, as amended.

Fair Market Value — shall mean the fair market value of a Share, as determined
by the Committee, which, unless otherwise specified, shall be the average of the
high and low sales price for a Share as reported in the New York Stock Exchange
Composite Transactions on the date as of which such value is being determined,
or, if there is no such sale on the relevant date, then on the preceding
business day on which a sale was reported.

Participant — shall mean the Executive Chairman and the Chief Executive Officer,
and any other executive officer of the Company who is designated by the
Committee as a Participant in this Plan at any time ending on or before the
lesser of (i) the 90th day of the applicable Performance Period or (ii) the date
on which 25% of the Performance Period has elapsed.

Performance Measure — The Performance Measure shall be directly and specifically
tied to one or more of the following business criteria, determined with respect
to the Company: earnings before interest, taxes, depreciation and amortization
(“EBITDA”), consolidated pre-tax earnings, net revenues, net earnings, operating
income, earnings before interest and taxes, cash flow measures, return on
equity, return on net assets employed or earnings per share for the applicable
Performance Period, subject to such other special rules and conditions as the
Committee may establish at any time ending on or before the lesser of (i) the
90th day of the applicable Performance Period or (ii) the date on which 25% of
the applicable Performance Period has elapsed.

Performance Period — shall mean the twelve consecutive month period, which
coincides with the Company’s fiscal year, or, such other period as the Committee
may determine in its discretion.

Plan — shall mean the Starwood Hotels & Resorts Worldwide, Inc. Annual Incentive
Plan for Certain Executives as set forth herein and as from time to time
amended.

Separation from Service – shall mean a Participant’s separation from service
with the Starwood Organization, within the meaning of Code section
409A(a)(2)(A)(i). The term may also be used as a verb (i.e., “Separates from
Service”) with no change in meaning. Notwithstanding the preceding sentence, a
Participant’s transfer to an entity owned 50% or more by the Company will not
constitute a Separation of Service to the extent permitted by Code section 409A.
The following principles shall generally apply in determining when a Separation
from Service occurs:

(a) A Participant separates from service with the Company if the Employee dies,
retires, or otherwise has a termination of employment with the Company. Whether
a termination of employment has occurred is determined based on whether the
facts and circumstance indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (as an employee or independent contractor) would permanently decrease to no
more than 20 percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or the full period in which the
Participant provided services to the Company if the Participant has been
providing services for less than 36 months).

(b) A Participant will not be deemed to have experienced a Separation from
Service if such Participant is on military leave, sick leave, or other bona fide
leave of absence, to the extent such leave does not exceed a period of six
months or, if longer, such longer period of time during which a right to
re-employment is protected by either statute or contract. If the period of leave
exceeds six months and the individual does not retain a right to re-employment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period.

(c) If a Participant provides services both an as employee and as a member of
the Board of Directors of the Company, the services provided as a Director are
generally not taken into account in determining whether the Participant has
Separated from Service as a Participant for purposes of the Plan, in accordance
with final regulations under section 409A.

Specified Employee means an individual identified in accordance with the
following principles:

(a) General. Any participant who at any time during the applicable year is:

(1) An officer of any member of the Starwood Organization having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code);

(2) A 5-percent owner of any member of the Starwood Organization; or

(3) A 1-percent owner of any member of the Starwood Organization having annual
compensation of more than $150,000.

No more than 50 employees identified in the order of their annual compensation
shall be treated as officers. For purposes of this definition, annual
compensation means compensation as defined in Treas. Reg. §1.415(c)-2(a),
without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e), and 1.415(c)-2(g).
The Committee or its delegate shall determine who is a Specified Employee in
accordance with section 416(i) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder or in connection
therewith, and provided further that the applicable year shall be determined in
accordance with section 409A and that any modification of the foregoing
definition that applies under section 409A shall be taken into account.

(b) Applicable Year. Effective from and after December 31, 2007, the Committee
or its delegate shall determine Specified Employees effective as of the last day
of each calendar year, based on compensation for such year, and such designation
shall be effective for purposes of the Plan for the twelve month period
commencing on April 1st of the next following calendar year (e.g., the Specified
Employee determination by the Committee as of December 31, 2008 shall apply to
the period from April 1, 2009 to March 31, 2010).

Starwood Organization means the controlled group of organizations of which the
Company is a part, as defined by sections 414(b) and (c) of the Code and the
regulations issued thereunder (but applying the 50% standard for relatedness
applicable under Treasury Regulation §1.409A-1(h)(3) in lieu of the 80% standard
that ordinarily applies under Code section 414). An entity shall be considered a
member of the Starwood Organization only during the period it is one of the
group of organizations described in the preceding sentence.

Share — shall mean one share of common stock, par value $.01 per share, of the
Company.

2. Administration.

2.1 Committee. The Plan shall be administered by the Committee.

2.2 Determinations Made Prior to Each Performance Period. At any time ending on
or before the lesser of (i) the 90th day of the applicable Performance Period or
(ii) the date on which 25% of the Performance Period has elapsed, the Committee
shall:

(a) Designate Participants for that Performance Period.

(b) Establish the Performance Measures for the Performance Period.

(c) Determine the formula for determining each Participant’s bonus payment for
the Performance Period.

2.3 Certification. Following the close of each Performance Period and prior to
payment of any bonus under the Plan, the Committee must certify in writing that
the applicable Performance Measure targets and all other factors upon which a
bonus is based have been attained.

2.4 Stockholder Approval. The material terms of the Plan shall be disclosed to
and approved by stockholders of the Company in accordance with Code section
162(m). No bonus shall be paid under this Plan unless such stockholder approval
has been obtained.

3. Determination of Bonus.

3.1 Formula. Each Participant shall be eligible to receive a bonus payment for a
Performance Period in an amount established by or determined under a bonus
formula established by the Committee for the Performance Period based on the
attainment of the Performance Measure targets for the Performance Period.

3.2 Limitations.

(a) No payment if Performance Measure threshold not achieved. In no event shall
any Participant receive a bonus payment hereunder if the minimum threshold
Performance Measure requirement applicable to the bonus payment is not achieved
during the Performance Period.

(b) No payment in excess of pre-established amount. No Participant shall receive
a bonus payment under this Plan for any Performance Period in excess of
$9 million.

(c) Committee may reduce bonus payment. The Committee retains sole discretion to
reduce the amount of, or eliminate, any bonus otherwise payable to a Participant
under this Plan. The Committee may exercise such discretion by, among other
actions, establishing conditions for the payment of bonuses in addition to the
Performance Measure targets, including the achievement of financial, strategic
or individual goals, which may be objective or subjective, as it deems
appropriate.

4. Bonus Payments.

4.1 Time and Form of Payments. Not less than 75% of the bonus payment payable to
a Participant under the Plan for a Performance Period shall be paid to the
Participant in one or more cash payments as soon as determined by the Committee
after it has certified that the Performance Measure targets and all other
factors upon which the bonus payment for the Participant is based have been
attained; provided, however, that in all cases such payments shall be paid
during the two and one-half month period immediately following the end of such
Performance Period.

4.2 Nontransferability. Participants and beneficiaries shall not have the right
to assign, encumber or otherwise anticipate the payments to be made under this
Plan, and the benefits provided hereunder shall not be subject to seizure for
payment of any debts or judgments against any Participant or any other
beneficiary.

4.3 Tax Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant, are withheld or collected from such Participant.

5. Deferred Share Accounts.

5.1 Deferrals to Accounts.

(a) An amount equal to 25%, unless the Committee determines to defer a smaller
portion of a Participant’s bonus payment, determined in the sole discretion of
the Committee, of the gross bonus payment payable to a Participant under the
Plan for a Performance Period may be credited to the Participant’s Deferred
Share Account as of the date on which the first cash bonus payment for the
Performance Period is paid to the Participant pursuant to subsection 4.1. The
Committee shall make any determination to apply a smaller percentage for a
Performance Period no later than six months prior to the end of the Performance
Period. However, for any Participant who is hired during a Performance Period
and receives a bonus opportunity under this Plan for such Performance Period,
the deferral percentage shall be 25% with no opportunity for the Committee to
specify a lower percentage.

(b) An amount equal to no more than the amount of the bonus payment payable to a
Participant for a Performance Period in excess of $3 million may be credited to
the Participant’s Deferred Share Account at the election of the Participant. Any
election by a Participant to defer such a portion of his bonus payment shall be
made no later than six months prior to the end of the Performance Period and in
a form prescribed by the Committee. An amount so deferred shall be credited to
the Participant’s Deferred Share Account as of the date on which the first cash
bonus payment for the Performance Period is paid to the Participant pursuant to
subsection 4.1.

5.2 Deemed Investment of Deferred Share Accounts. Amounts credited to a
Participant’s Deferred Share Account pursuant to subsection 5.1(a) shall be
deemed to be invested in whole and fractional Shares at a price equal to 75% of
the Fair Market Value thereof on the date as of which the amount is credited to
the Deferred Share Account. Amounts credited to a Participant’s Deferred Share
Account pursuant to subsection 5.1(b) shall be deemed to be invested in whole
and factional Shares at a price equal to 100% of the Fair Market Value thereof
on the date as of which the amount is credited to the Deferred Share Account. If
any dividends are paid or other distributions are made on the Company’s Shares,
dividend equivalents and other distribution equivalents shall be paid in the
same proportion on the Shares concurrently to the Participant and shall be paid
to the Participant within the same calendar year that the dividend is paid or
other distributions are made to the Company’s shareholders.

5.3 Vesting of Deferred Share Account.

(a) The amount credited to a Participant’s Deferred Share Account under
subsection 5.1(a) (as adjusted for deemed investment returns under subsection
5.2) shall become vested ratably over the three-year period beginning at the end
of the Performance Period, provided, however, that such credited amounts shall
become fully vested on the first to occur of the following:

(1) The date of the Participant’s death;

(2) The date of the Participant’s disability; or

(3) The date of the Participant’s retirement.

For purposes of this subsection 5.3, “disability” shall mean a total physical
disability which, in the Company’s judgment, prevents the Participant from
performing substantially his/her employment duties and responsibilities for a
continuous period of at least six months, and “retirement” shall mean retirement
as then defined in the Company’s 2004 Long-Term Incentive Compensation Plan (or
any successor thereto) (the “Company’s LTIP”).

(b) The amount credited to a Participant’s Deferred Share Account under
subsection 5.1(b) (as adjusted for deemed investment returns under subsection
5.2) shall become vested ratably over the remaining term of any applicable
employment agreement and shall vest in full upon the Participant’s termination
of employment for any reason.

5.4 Distribution of Deferred Share Accounts.

(a) Non-409A Covered Amounts. On the earlier of (1) the third anniversary of the
end of the applicable Performance Period, or (2) the day following the date the
Participant’s employment is terminated for any reason (such earlier date being
referred to as the “Distribution Date”), the Company shall compute and pay the
“Distributable Balance” in a Participant’s Deferred Share Account on such date.
In the event that the Participant becomes disabled as defined in subsection 5.3
above, his/her employment shall for these purposes be deemed to terminate on the
first day of the month in which he/she begins to receive long-term disability
payments under the Company’s long-term disability plan. All distributions under
this subsection 5.4 will be made in whole Shares and cash equal to the Fair
Market Value of any fractional Share and such Shares shall be issuable under the
Company’s LTIP. If a Participant dies before his/her entire Distributable
Balance has been paid, the Company shall pay the then-undistributed remainder of
the Distributable Balance to the Participant’s Designated Beneficiary.

(b) 409A Covered Amounts. Notwithstanding any contrary terms in the Plan, each
portion of a Participant’s Deferred Share Account described in subsections
5.1(a) and 5.1(b) above that is required to comply with section 409A of the Code
(together, “409A-Covered Amounts”) shall not be paid at the time specified in
subsection 5.4(a) above but shall instead be paid at the following time and
subject to the following conditions:

(1) On the earlier of (i) the third anniversary of the end of the applicable
Performance Period, or (ii) the day following the date of the Participant’s
Separation from Service or (iii) the date on which the Participant first incurs
a Disability (such earlier date being referred to as the “Distribution Date”),
the Company shall compute and pay the vested portion of the 409A-Covered Amounts
in the Participant’s Deferred Share Account on such date. If payment is
triggered by the Participant’s Separation from Service and the Participant is
determined to be a Specified Employee on the date of the Participant’s
Separation from Service, the otherwise applicable payment date related to the
Separation from Service (including a retirement) shall be delayed six months
after such Separation from Service.

(2) Notwithstanding anything set out in the Plan for purposes of determining the
time of payment of 409A-Covered Amounts, a Change in Control shall not be deemed
to have occurred unless the transaction constitutes a change in the ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation within the meaning of Treasury Regulation
§1.409A-3(i)(5) (a “409A Change in Control”). If a Change in Control occurs for
vesting purposes with respect to 409A-Covered Amounts at a time when a 409A
Change in Control has not occurred for payment purposes with respect to such
409A-Covered Amounts, then payment of such 409A-Covered Amounts will be made at
the time otherwise provided in subsection 5.4(b)(1).

(3) Any amounts credited to a Participant’s Deferred Share Account pursuant to
subsection 5.1(a) above will be deemed to be a 409A-Covered Amount if the
Participant has satisfied the definition of “retirement” at any time during the
Performance Period for which such amounts are being credited.

5.5 Designation of Beneficiaries. A Participant may designate a Designated
Beneficiary by executing and filing with the Company during his/her lifetime, a
beneficiary designation. The Participant may change his Designated Beneficiary
at any time by filing a new beneficiary designation with the Company. If a
Designated Beneficiary is adjudicated bankrupt prior to the date of the
Participant’s death, or if the Participant fails to designate a beneficiary,
then the following persons in the following order shall receive the entire
amount which the previous Designated Beneficiary would have been entitled to
receive: (i) Participant’s spouse, if living; (ii) Participant’s then-living
descendants, per stirpes; and (iii) Participant’s estate.

5.6 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any Shares, payment by the Participant of any federal,
state, local or other taxes which may be required to be withheld or paid in
connection with the distribution of Shares. In the alternative, the Company may
withhold whole Shares which would otherwise be delivered to a Participant,
having an aggregate Fair Market Value determined as of the date the obligation
to withhold or pay taxes arises in connection with a distribution in the amount
necessary to satisfy any such obligation. Any fraction of a Share that would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the Participant.

5.7 Restrictions on Shares. If at any time the Company determines that the
listing, registration or qualification of the Shares allocated to the Deferred
Share Accounts of Participants upon any securities exchange or under any law, or
the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
delivery of Shares hereunder, such Shares shall not be delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company may require that certificates evidencing Shares delivered
to any Participant hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.

5.8 Adjustment. If any change in corporate capitalization, such as a stock
split, reverse stock split, or stock dividend; or any corporate transaction such
as a reorganization, reclassification, merger or consolidation or separation,
including a spin-off, of the Company or sale or other disposition by the Company
of all or a portion of its assets, any other change in the Company’s corporate
structure, or any distribution to stockholders (other than a normal cash
dividend) results in the outstanding Shares being exchanged for a different
number or class of shares or other securities of the Company, or for shares of
stock or other securities of any other corporation; or new, different or
additional shares or other securities of the Company or of any other corporation
being received by the holders of outstanding Shares, the number and class of
securities deemed to be held in each Deferred Share Account shall be
appropriately adjusted by the Committee. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.

5.9 Change in Control.

(a) Effect of Change in Control.

(1) Notwithstanding any provision in the Plan (other than as provided in this
subsection 5.4(b) and 5.9), in the event of a Change in Control, the Committee
may, but shall not be required to, make such adjustments to outstanding awards
as it deems appropriate, including, without limitation, causing the unvested
amount in a Participant’s Deferred Share Account to vest or electing that each
outstanding Deferred Share Account shall be canceled by the Company, and that
each Participant shall receive within a specified period of time from the
occurrence of the Change in Control a cash payment from the Company in an amount
equal to the number of Shares then deemed to be in the Participant’s Deferred
Share Account, multiplied by the greater of (x) the highest per Share price
offered to stockholders of the Company in any transaction whereby the Change in
Control takes place or (y) the Fair Market Value of a Share on the date of
occurrence of the Change in Control.

(2) In the event of a Change in Control pursuant to subsection (b) (3) or
(4) below in connection with which the holders of Shares receive shares of
common stock that are registered under section 12 of the Exchange Act, the
Committee may, but shall not be required to, substitute for each Share available
under this Plan, whether or not then subject to an outstanding award, the number
and class of shares into which each outstanding Share shall be converted
pursuant to such Change in Control.

(b) Definition. For purposes of the Plan, “Change in Control” shall mean:

(1) Any person (as defined in section 3(a)(9) of the Exchange Act and used in
sections 13(d) and 14(d) thereof, including a “group” as defined in section
13(d) thereof, “Person”) is or becomes the beneficial owner within the meaning
of Rule 13d-3 promulgated under the Exchange Act (but without regard to any time
period specified in Rule 13d-3(d)(1)(i)) of 33-1/3 percent or more of either
(i) then outstanding Shares (the “Outstanding Shares”) or (ii) the combined
voting power of then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, (1) any acquisition by the Company or (2) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(2) Individuals who, as of January 1, 2005 (the “Effective Date”), constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

(3) Consummation by the Company of a reorganization, merger, or consolidation or
sale of all or substantially all of the assets of the Company (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which
(i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 66-2/3 percent of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Shares and
the Outstanding Company Voting Securities, as the case may be, (ii) no Person
(other than: the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, the
corporation resulting from such Corporate Transaction, and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly 33-1/3 percent or more of the Outstanding Shares or the Outstanding
Company Voting Securities, as the case may be) will beneficially own, directly
or indirectly, 33-1/3 percent or more of, respectively, the outstanding shares
of common stock of the corporation resulting from such Corporate Transaction or
the combined voting power of the outstanding securities of such corporation
entitled to vote generally in the election of directors and (iii) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(4) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

6. Amendment and Termination. Subject to the provisions of Code sections 162(m)
and 409A, the Committee may amend this Plan prospectively at any time and for
any reason deemed sufficient by it without notice to any person affected by this
Plan and may likewise terminate or curtail the benefits of the Plan both with
regard to persons expecting to receive benefits hereunder in the future and
persons already receiving benefits at the time of such action.

7. Miscellaneous.

7.1 Effective Date. Subject to approval by the Company’s stockholders, the
effective date of the Plan (as amended and restated) shall be for Performance
Periods commencing on or after January 1, 2005. The Plan as it exists prior to
being amended and restated on January 1, 2005 governs awards earned and vested
prior to such date. This current amendment and statement in December 2008 is
effective as of January 1, 2005 in order to ensure compliance with Code section
409A where applicable.

7.2 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any ways material or relevant to the construction or interpretation of
the Plan or any provision thereof.

7.3 Applicability to Successors. This Plan shall be binding upon and inure to
the benefit of the Company and each Participant, the successors and assigns of
the Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.

7.4 Employment Rights and Other Benefits Programs. The provisions of this Plan
shall not give any Participant any right to be retained in the employment of the
Company. In the absence of any specific agreement to the contrary, this Plan
shall not affect any right of the Company, or of any affiliate of the Company,
to terminate, with or without cause, the Participant’s employment at any time.
This Plan shall not replace any contract of employment, whether oral, or
written, between the Company and any Participant, but shall be considered a
supplement thereto. This Plan is in addition to, and not in lieu of, any other
employee benefit plan or program in which any Participant may be or become
eligible to participate by reason of employment with the Company. Receipt of
benefits hereunder shall have such effect on contributions to and benefits under
such other plans or programs as the provisions of each such other plan or
program may specify.

7.5 No Trust Fund Created. This Plan shall not create or be construed to create
a trust or separate fund of any kind or fiduciary relationship between the
Company or any affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
affiliate pursuant to this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company or of any affiliate.

7.6 Governing Law. The place of administration of the Plan shall be in the State
of New York. The corporate law of the State of Maryland shall govern issues
relating to the validity and issuance of Shares. Otherwise, the Plan shall be
construed and administered in accordance with the laws of the State of New York,
without giving effect to principles relating to conflict of laws.

7.7 Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of the Plan shall remain in
full force and effect.

7.8 Qualified Performance-Based Compensation. All of the terms and conditions of
the Plan shall be interpreted in such a fashion as to qualify all compensation
paid hereunder to the maximum extent possible as qualified performance-based
compensation within the meaning of Code section 162(m).

7.9 Compliance with Code section 409A. At all times, this Plan shall be
interpreted and operated (a) in accordance with the requirements of Code section
409A, unless an exemption from Code section 409A is available and applicable,
(b) to maintain the exemptions from Code section 409A of bonus payments under
subsection 4.1 that are designed to meet the short-term deferral exception under
Code section 409A and (c) to preserve the status of deferrals of compensation
that were earned and vested prior to January 1, 2005 as exempt from Code section
409A, i.e., to preserve the grandfathered status of such deferrals. In the event
that any payment hereunder or provision of the Plan shall be deemed not to
comply with Code section 409A, then neither the Company, the Board of Directors,
the Committee nor its or their designees or agents, nor any of their affiliates,
assigns or successors (each a “protected party”) shall be liable to any
Participant or other person for actions, inactions, decisions, indecisions or
any other role in relation to the Plan by a protected party if made or
undertaken in good faith or in reliance on the advice of counsel (who may be
counsel for the Company), or made or undertaken by someone other than a
protected party.

